IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-60,468-02


EX PARTE JIMMY D. WEBB, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-94-1149-E IN THE 367TH JUDICIAL DISTRICT COURT

FROM DENTON COUNTY



 Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty to indecency with
a child, and originally received deferred adjudication community supervision.  His guilt was later
adjudicated, and he was sentenced to ten years' imprisonment.  
	Applicant alleged that he was being improperly denied release to mandatory supervision
because TDCJ was classifying this conviction as ineligible for mandatory supervision by statute.  
We remanded this application to the trial court for findings of fact and conclusions of law.
	The trial court obtained an affidavit from TDCJ - Correctional Institutions Division
Classification and Records Department.  According to that affidavit, Applicant's conviction for
indecency with a child is not eligible for mandatory supervision release by statute.  The trial court
correctly finds that the affidavit is incorrect in this respect, because on the date the offense was
committed, indecency with a child was not a mandatory-supervision ineligible offense.  However,
the affidavit also indicates that Applicant is serving a concurrent ten-year sentence for a sexual
assault committed in 1992.  In 1992 and at present, a second degree felony sexual assault conviction
is not eligible for mandatory supervision release by statute.  Therefore, although Applicant is
technically eligible for mandatory supervision on the indecency conviction, he will not be released
to mandatory supervision because of the concurrent sentence for the ineligible sexual assault
conviction.	
	Relief is denied.
Filed:   February 28, 2007
Do Not Publish